Exhibit 10.2







 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT ("the Agreement") is made and entered into as of April
4, 2016 (the "Effective Date") by and between WESTFIELD FINANCIAL, INC., a
business corporation organized and existing under the laws of the Commonwealth
of Massachusetts and having an office at 141 Elm Street, Westfield,
Massachusetts 01085 (the "Company") and WILLIAM J. WAGNER (the "Executive").

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Agreement, the Company and
Chicopee Bancorp, Inc. (the "Seller") are entering into an Agreement and Plan of
Merger (the “Merger Agreement”), and all capitalized terms not defined herein
shall have the meaning set forth in the Merger Agreement and any reference to
“Bank” herein shall mean Westfield Bank;

 

WHEREAS, Buyer and the Executive desire to enter into this Agreement, which
shall supersede the Employment Agreement by and among Seller, Chicopee Savings
Bank and the Executive, dated November 20, 2008, as amended on December 31, 2008
(the “Prior Employment Agreement”), effective as of the Effective Time of the
Merger, and in lieu of any rights and potential payments under the Prior
Employment Agreement which are hereby waived, the Executive shall continue
employment with the Company following the Closing Date; and

 

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

Section 1. Employment.

 

The Company agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

 

Section 2. Employment Period: Remaining Unexpired Employment Period.

 

(a)                                  The terms and conditions of this Agreement
shall be and remain in effect during the period of employment established under
this section 2 ("Employment Period"). The Employment Period shall be for a term
of three (3) years beginning on the Closing Date and ending on the third
anniversary date of the Closing Date. Any reference in this Agreement to the
term "Remaining Unexpired Employment Period" as of any date shall mean the
period beginning on such date and ending on the day of the third (3rd)
anniversary of the Closing Date. If the Closing does not occur for any reason,
then this Agreement shall be null and void ab initio and of no further force or
effect.

 

1 

 



(b)                                Nothing in this Agreement shall be deemed to
prohibit the Company at any time from terminating the Executive's employment
during the Employment Period with or without notice for any reason; provided,
however, that the relative rights and obligations of the Company and the
Executive in the event of any such termination shall be determined under this
Agreement.

 

Section 3. Duties.

 

The Executive shall serve as Chief Business Development Officer of the Company,
having such power, authority and responsibility and performing such duties as
are prescribed by the Company and as are customarily associated with such
position. Subject to Section 7 of this Agreement, the Executive shall devote his
full business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Company and shall use his best efforts to advance
the interests of the Company.

 

Section 4. Cash Compensation.

 

In consideration for the services to be rendered by the Executive hereunder, the
Company shall pay to him a salary at an annual rate of $350,000, payable in
approximately equal installments in accordance with the Company's customary
payroll practices for senior officers. The Board of Directors of the Company
(“Board”) shall review the Executive's annual rate of salary during the regular
employee review process and at such other times during the Employment Period as
it deems appropriate, and may, in its discretion, approve an increase therein.
In addition to salary, the Executive may receive other cash compensation from
the Company for services hereunder at such times, in such amounts and on such
terms and conditions as the Board may determine from time to time.

 

Section 5. Employee Benefit Plans and Programs.

 

During the Employment Period, the Executive shall be treated as an employee of
the Company and shall be entitled to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the Company in
accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and consistent with the Company's
customary practices. In addition, during the Employment Period the Executive
shall be provided with the use of a Company-owned automobile, payment of a
country club membership to Springfield Country Club at the same level as was in
effect on the Effective Date and payment of supplemental life insurance premiums
(such premiums not to exceed $6,000 per year). The Company shall provide car
insurance, maintenance and gas with respect to such automobile and Executive
shall comply with reasonable reporting and expense limitations as may be
established by the Company from time to time. The Company shall include on
Executive’s Form W-2 any amount of income attributable to Executive’s personal
use of such automobile

 

2 

 



Section 6. Indemnification and Insurance.

 

(a) During the Employment Period and for a period of six (6) years thereafter,
the Company shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its officers
against personal liability for acts or omissions in connection with service as
an officer of the Company or service in other capacities at the request of the
Company. The coverage provided to the Executive pursuant to this section 6 shall
be of the same scope and on the same terms and conditions as the coverage (if
any) provided to other officers of the Company.

 

(b)               To the maximum extent permitted under applicable law, during
the Employment Period and for a period of six (6) years thereafter, the Company
shall indemnify the Executive against and hold him harmless from any costs,
damages, losses and exposures arising out of a bona fide action, suit or
proceeding in which he may be involved by reason of him having been an officer
of the Company to the fullest extent and on the most favorable terms and
conditions that similar indemnification is offered to any officer of the Company
or any subsidiary or affiliate thereof.

 

(c)               The Executive, the Company and the Bank agree that the
termination benefits described in this Section 6 are intended to be exempt from
Section 409A of the Internal Revenue Code ("Section 409A") pursuant to Treasury
Regulation Section 1.409A-1(b)(10) as certain indemnification and liability
insurance plans.

 

Section 7. Outside Activities.

 

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. The Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Company and generally applicable to
all similarly situated executives. The Executive may also serve as an officer or
director of the Bank on such terms and conditions as the Company and the Bank
may mutually agree upon, and such service shall not be deemed to materially
interfere with the Executive's performance of his duties hereunder or otherwise
result in a material breach of this Agreement. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, he shall continue to
perform services for the Company in accordance with this Agreement but shall not
directly or indirectly provide services to or participate in the affairs of the
Bank in a manner inconsistent with the terms of such discharge or suspension or
any applicable regulatory order.

 

3 

 



Section 8. Working Facilities and Expenses.

 

The Executive's principal place of employment shall be at the Company's
executive offices at the address first above written or at such other location
as the Company and the executive may mutually agree upon. The Company shall
reimburse the Executive for his ordinary and necessary business expenses in
accordance with any relevant Company reimbursement policy or procedure in each
case upon presentation to the Company of an itemized account of such expenses in
such form as the Company may reasonably require. Expense reimbursements shall
occur at the time provided in any relevant reimbursement policy or procedure of
the Company and in any event not later than the last day of the calendar year
immediately following the calendar year in which the reimbursable expense is
incurred.

 

Section 9 Termination of Employment with Severance Benefits.

 

(a) The Executive shall be entitled to the severance benefits described in
section 9(b) in the event that:

 

(i) his employment with the Company terminates during the Employment Period as a
result of the Executive's voluntary resignation within ninety (90) days
following:

 

(A)                             the failure of the Board to appoint or
re-appoint or elect or re-elect the Executive to the position with the Company
stated in section 3 of this Agreement;

 

(B)                              if the Executive is a member of the Board, the
failure of the shareholders of the Company to elect or re-elect the Executive to
the Board or the failure of the Board (or the nominating committee thereof) to
nominate the Executive for such election or re-election;

 

(C)                              the expiration of a thirty (30)-day period
following the date on which the Executive gives written notice to the Company of
its material failure, whether by amendment of the Company's Certificate of
Incorporation, the Company's By-Laws, action of the Board or the Company's
shareholders or otherwise, to vest in the Executive the functions, duties, or
responsibilities prescribed in section 3 of this Agreement, unless, during such
thirty (30)-day period, the Company cures such failure;

 

(D)                           the expiration of a thirty (30)-day period
following the date on which the Executive gives written notice to the Company of
its material breach of any term, condition or covenant contained in this
Agreement (including, without limitation any reduction of the Executive's rate
of base salary in effect from time to time and any change in the terms and
conditions of any compensation or benefit program in which the Executive
participates which, either individually or together with other changes, has a
material adverse effect on the aggregate value of his total compensation
package), unless, during such thirty (30)-day period, the Company cures such
failure;

 

4 

 



(E)                             a change in the Executive's principal place of
employment to a place that is not the principal executive office of the Bank, or
a relocation of the Bank's principal executive office to a location that is both
more than twenty-five (25) miles away from the Executive's principal residence
and more than twenty-five (25) miles away from the location of the Bank's
principal executive office on the date of this Agreement; or

 

(F)                               any material breach by the Company of any
material term, condition or covenant contained in this Agreement; provided,
however, that the Executive shall have given notice of such materials adverse
effect to the Company, and the Company has not fully cured such failure within
thirty (30) days after such notice is deemed given; or reason other than for
"cause" as provided in section 11(a).

 

(b) Upon the occurrence of any of the events described in section 9(a) of this
Agreement, the Company shall pay and provide to the Executive (or, in the event
of his death thereafter and prior to payment, to his estate):

 

(i) his earned but unpaid salary (including, without limitation, all items which
constitute wages under applicable law and the payment of which is not otherwise
provided for in this section 9(b)) as of the date of the termination of his
employment with the Company and the Bank, such payment to be made at the time
and in the manner prescribed by law applicable to the payment of wages but in no
event later than thirty (30) days after termination of employment as defined in
Treasury Regulation Section 1.409A-1(h)(1)(ii);

 

(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Company's and the Bank's officers and
employees;

 

(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance benefits on
substantially the same terms and conditions (including any required
premium-sharing arrangements, co-payments and deductibles) in effect for them
immediately prior to the Executive's termination for the Remaining Unexpired
Employment Period for the Executive and his dependents. The coverage provided
under this section 9(b)(iii) may, at the election of the Company, be secondary
to the coverage provided pursuant to section 9(b)(ii) and to any employer-paid
coverage provided by a subsequent employer or through Medicare, with the result
that benefits under the other coverages will offset the coverage required by
this section 9(b)(iii). The Executive, the Company and the Bank agree that the
termination benefits described in this Section 9(b)(iii) are intended to be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(1)
as non-taxable benefits;

 

5 

 



(iv) a lump sum payment in an amount equal to the estimated present value of the
salary that the Executive would have earned if he had continued working for the
Company and the Bank during the Remaining Unexpired Employment Period at the
highest annual rate of salary achieved during the period of three (3) years
ending immediately prior to the date of termination (the "Salary Severance
Payment"). The Salary Severance Payment shall be computed using the following
formula: [formula.jpg]

 

where "SSP" is the amount of the Salary Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); "BS" is the highest
annual rate of salary achieved by the Executive during the period of three (3)
years ending immediately prior to the date of termination; "PR" is the number of
payroll periods that occur during a year under the Company's normal payroll
practices; "I" equals the applicable federal short term rate established under
section 1274 of the Internal Revenue Code of 1986 (the "Code") for the month in
which the Executive's termination of employment occurs (the "Short Term AFR")
and "n" equals the product of the Remaining Unexpired Employment Period at the
Executive's termination of employment (expressed in years and fractions of
years) multiplied by the number of payroll periods that occur during a year
under the Company's and the Bank's normal payroll practices. The Salary
Severance Payment shall be made in lieu of any claim to a continuation of base
salary which the Executive might otherwise have and in lieu of cash severance
benefits under any severance benefits program which may be in effect for
officers or employees of the Bank or the Company;

 

(v) a lump sum payment in an amount equal to the estimated present value of the
annual bonuses that the Executive would have earned if he had continued working
for the Company and the Bank during the Remaining Unexpired Employment Period at
the highest annual rate of salary achieved during the period of three (3) years
ending immediately prior to the date of termination (the "Bonus Severance
Payment"). The Bonus Severance Payment shall be computed using the following
formula:

 

BSP = SSP x (ABP / ASP)

 

where "BSP" is the amount of the Bonus Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); "SSP" is the amount
of the Salary Severance Payment (before the deduction of applicable federal,
state and local withholding taxes); "BP" is the aggregate of the annual bonuses
paid or declared (whether or not paid) for the most recent period of three (3)
calendar years to end on or before the Executive's termination of employment;
and "SP" is the aggregate base salary actually paid to the Executive during such
period of three (3) calendar years (excluding any year for which no bonus was
declared or paid). The Bonus Severance Payment shall be in lieu of any claim to
a continuation of participation in annual bonus plans of the Bank or the Company
which the Executive might otherwise have;

 

6 

 



(vi) a lump sum payment in an amount equal to the estimated present value of the
long-term incentive bonuses that the Executive would have earned if he had
continued working for the Company and the Bank during the Remaining Unexpired
Employment Period (the "Incentive Severance Payment"). The Incentive Severance
Payment shall be computed using the following formula:

 

ISP = (SSP / RUP) x (ALTIP / ALTSP) x Y

 

where "ISP" is the amount of the Incentive Severance Payment (before the
deduction of applicable federal, state and local withholding taxes); "SSP" is
the amount of the Salary Severance Payment (before the deduction of applicable
federal, state and local withholding taxes); "ALTIP" is the aggregate of the
most recently paid or declared (whether or not paid) long-term incentive
compensation payments (but not more than three (3) such payments) for
performance periods that end on or before the Executive's termination of
employment; "ALTSP" is the aggregate base salary actually paid to the Executive
during the performance periods covered by the payments included in "ALTIP" and
excluding base salary paid for any period for which no long-term incentive
compensation payment was declared or paid; "RUP" is the Remaining Unexpired
Employment Period, expressed in years and fractions of years; and "Y" is the
aggregate (expressed in years and fractions of years) of the Remaining Unexpired
Employment Period plus the number of years and fraction of years that have
elapsed since the end of the last performance period for which a long-term
incentive payment has been declared and paid. In the event that the Executive's
employment terminates prior to the payment date under any long-term incentive
compensation plan, then for purposes of computing the Incentive Severance
Payment, the "ALTSP" shall be deemed to be the average of the target and maximum
award level under such plan and the "ALTSP" shall be deemed to be the
Executive's annual base salary as in effect on the Executive's termination of
employment. The Incentive Severance Payment shall be in lieu of any claim to a
continuation of participation in cash long-term incentive compensation plans of
the Bank or the Company which the Executive might otherwise have;

 

(vii) a lump sum payment in an amount equal to the excess (if any) of (A) the
present value of the aggregate benefits to which he would be entitled under any
and all tax-qualified and non-tax-qualified defined benefit plans maintained by,
or covering employees of, the Company or the Bank (the "Pension Plans") if he
had continued working for the Company and the. Bank during the Remaining
Unexpired Employment Period; over (B) the present value of the benefits to which
the Executive and his spouse and/or designated beneficiaries are actually
entitled under such plans (the "Pension Severance Payment"). The Pension
Severance Payment shall be computed according to the following formula:

 

PSP=PPB - APB

 

7 

 



where "PSP" is the amount of the Pension Severance Payment (before deductions
for applicable federal, state and local withholding taxes); "APB" is the
aggregate lump sum present value of the actual vested pension benefits payable
under the Pension Plans in the form of a straight life annuity beginning at the
earliest date permitted under the Pension Plans, computed on the basis of the
Executive's life expectancy at the earliest date on which payments under the
Pension Plans could begin, determined by reference to Table VI of section 1.72-9
of the Income Tax Regulations (the "Assumed Life Expectancy"), and on the basis
of an interest rate assumption equal to the average bond-equivalent yield on
United States Treasury Securities with a Constant Maturity of thirty (30) Years
for the month prior to the month in which the Executive's termination of
employment occurs (the "30-Year Treasury Rate"); and "PPB" is the lump sum
present value of the pension benefits (whether or not vested) that would be
payable under the Pension Plans in the form of a straight life annuity beginning
at the earliest date permitted under the Pension Plans, computed on the basis
that the Executive's actual age at termination of employment is his attained age
as of his last birthday that would occur during the Remaining Unexpired
Employment Period, that his service for benefit accrual purposes under the
Pension Plans is equal to the aggregate of his actual service plus the Remaining
Unexpired Employment Period, that his average compensation figure used in
determining his accrued benefit is equal to the highest annual rate of salary
achieved by the Executive during the period of three (3) years ending
immediately prior to the date of termination, that the Executive's life
expectancy at the earliest date on which payments under the Pension Plans could
begin is the Assumed Life Expectancy and that the interest rate assumption used
is equal to the 30-Year Treasury Rate. The Pension Severance Payment shall be in
lieu of any claim to any actual increase in his accrued benefit in the Pension
Plans in respect of the Remaining Unexpired Employment Period; provided,
however, that if the Pension Severance Payment represents the benefits under a
non-tax-qualified benefit plan, the payment shall be paid in the same time and
form as provided under the related non-tax-qualified benefit plan;

 

(viii) a lump sum payment in an amount equal to the present value of the
additional employer contributions that would have been credited directly to his
account(s) under any and all tax-qualified and non-tax-qualified defined
contribution plans maintained by, or covering employees of, the Bank and the
Company (the "Non-ESOP DC Plans"), plus the fair market value of the additional
shares of employer securities or other property that would have been allocated
to his account as a result of employer contributions or dividends under any
tax-qualified leveraged employee stock ownership plan and any related
non-tax-qualified supplemental plan maintained by, or covering employees of, the
Bank and the Company (the "ESOP Plans") if he had continued in employment during
the Remaining Unexpired Employment Period (the "Defined Contribution Severance
Payment"). The Defined Contribution Severance Payment shall be computed
according to the following formula:

 

DCSP = [SSP x (EC / BS)] + [(STK + PROP) x Y]

 

8 

 



where: "DCSP" is the amount of the Defined Contribution Severance Payment
(before deductions for applicable federal, state and local withholding taxes);
"SSP" is the amount of the Salary Severance Payment (before deductions for
applicable federal, state and local withholding taxes); "EC" is the amount of
employer contributions actually credited to the Executive's accounts under the
Non-ESOP Plans for the last plan year to end before his termination of
employment; "BS" is the Executive's compensation taken into account in computing
EC; "Y" is the aggregate (expressed in years and fractions of years) of the
Remaining Unexpired Employment Period and the number of years and fractions of
years that have elapsed between the end of plan year for which EC was computed
and the date of the Executive's termination of employment; "STK" is the fair
market value (determined on the basis of the midpoint of the highest and lowest
reported sales price for a share of stock of the same class during the thirty
(30)-day period ending on the day of the Executive's termination of employment
(the "Fair Market Value of a Share")) of the employer securities actually
allocated to the Executive's accounts under the ESOP Plans in respect of
employer contributions and dividends applied to loan amortization payments for
the last plan year to end before his termination of employment; and "PROP" is
the fair market value (determined as of the day before the Executive's
termination of employment using the same valuation methodology used to value the
assets of the ESOP Plans) of the property other than employer securities
actually allocated to the Executive's accounts under the ESOP Plans in respect
of employer contributions and dividends applied to loan amortization payments
for the last plan year to end before his termination of employment. The Defined
Contribution Severance Payment shall be in lieu of any claim to any actual
increase in his accrued benefit in the Non-ESOP DC Plans or the ESOP DC Plans in
respect of the Remaining Unexpired Employment; provided, however, that if the
Defined Contribution Severance Payment represents the benefits under a
non-tax-qualified defined contribution plan, the payment shall be paid in the
same time and form as provided under the related non-tax-qualified defined
contribution plan;

 

(ix) at the election of the Company made within thirty (30) days following the
Executive's termination of employment, upon the surrender of options or
appreciation rights issued to the Executive under any stock option and
appreciation rights plan or program maintained by, or covering employees of, the
Company or the Bank, a lump sum payment in an amount equal to the product of:

 

(A) the excess of (I) the Fair Market Value of a Share, over (II) the exercise
price per share for such option or appreciation right, as specified in or under
the relevant plan or program; multiplied by

 

9 

 



(B) the number of shares with respect to which options or appreciation rights
are being surrendered.

 

For the purpose of computing this payment, the Executive shall be deemed fully
vested in all options and appreciation rights under any stock option or
appreciation rights plan or program maintained by, or covering employees of, the
Company or the Bank, even if he is not vested under such plan or program; and

 

(x) at the election of the Company made within thirty (30) days following the
Executive's termination of employment, upon the surrender of any shares awarded
to the Executive under any restricted stock plan maintained by, or covering
employees of, the Company or the Bank, the Company shall make a lump sum payment
in an amount equal to the product of:

 

(A) the Fair Market Value of a Share granted under such plan; multiplied by

 

(B) the number of shares which are being surrendered.

 

For purposes of computing this payment, the Executive shall be deemed fully
vested in all shares awarded under any restricted stock plan maintained by, or
covering employees of, the Company or the Bank, even if he is not vested under
such plan.

 

The Company and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive's efforts, if any, to
mitigate damages. The Company and the Executive further agree that the Company
may condition the payments and benefits (if any) due under sections 9(b)(iii),
(iv), (v), (vi), (vii), (viii), (ix), and (x) on the receipt of the Executive's
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Company, the Bank or any subsidiary or
affiliate of either of them; provided that such resignation is requested in
writing not later than five (5) business days after termination of employment.
The Executive agrees that the payments and benefits (if any) due under sections
9(b) (iii), (iv), (v), (vi), (vii) and (viii) shall be paid to Executive upon
the sixtieth (60th) day following the Executive’s termination of employment,
subject to the Executive’s execution, delivery, and non-revocation of a written
release in substantially the form attached hereto as Appendix A (“Release of
Claims”), within fifty-two (52) days of the Executive’s termination of
employment and that no payment shall be made prior to the expiration of the
revocation period.

 

(c) The Executive, the Company and the Bank acknowledge that each of the
payments and benefits promised to the Executive under this Agreement must either
comply with the requirements of Section 409A and the regulations thereunder or
qualify for an exception from compliance. To that end, the Executive, the
Company and the Bank agree that the termination benefits described in Section
9(b) are intended to be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4) as short-term deferrals.

 

10 

 



Section 10. Death and Disability Benefits.

 

(a)                In the event the Executive's employment with the Company
terminates during the Employment Period because of the Executive's death, then
the Company shall pay to the Executive's estate the benefits listed in sections
9(b)(i) and 9(b)(ii) of this Agreement.

 

(b)               The Company may terminate the Executive's employment upon a
determination, by vote of a majority of the members of the Boards of Directors
of the Company, acting in reliance on the written advice of a medical
professional acceptable to them, that the Executive is suffering from a physical
or mental impairment which, at the date of the determination, has prevented the
Executive from performing his assigned duties on a substantially full-time basis
for a period of at least ninety (90) days during the period of one (1) year
ending with the date of the determination or is likely to result in death or
prevent the Executive from performing his assigned duties on a substantially
full-time basis for a period of at least ninety (90) days during the period of
one (1) year beginning with the date of the determination. In such event:

 

(i)                 The Company shall pay and deliver to the Executive (or in
the event of his death before payment, to his estate and surviving dependents
and beneficiaries, as applicable) the benefits described in sections 9(b)(i) and
9(b)(ii).

 

(ii)               In addition to the benefits described in sections 9(b)(i) and
9(b)(ii), the Company shall continue to pay the Executive his base salary, at
the annual rate in effect for him immediately prior to the termination of his
employment, during a period ending on the earliest of: (A) the expiration of
ninety (90) days after the date of termination of his employment; (B) the date
on which long-term disability insurance benefits are first payable to him under
any long-term disability insurance plan covering employees of the Bank or the
Company (the "LTD Eligibility Date"); (C) the date of his death; and (D) the
expiration of the Remaining Unexpired Employment Period (the "Initial
Continuation Period"). If the end of the Initial Continuation Period is neither
the LTD Eligibility Date nor the date of his death, the Company shall continue
to pay the Executive his base salary, at an annual rate equal to sixty percent
(60%) of the annual rate in effect for his immediately prior to the termination
of his employment, during an additional period ending on the earliest of the LTD
Eligibility Date, the date of his death and the expiration of the Remaining
Unexpired Employment Period.

 

A termination of employment due to disability under this section 10 shall be
effected by notice of termination given to the Executive by the Company and
shall take effect on the later of the effective date of termination specified in
such notice or the date on which the notice of termination is deemed given to
the Executive. To that end, the Executive, the Company and the Bank agree that
the disability benefits described in this Section 10 are intended to be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-3(i) as
permissible payments.

 

11 

 



Section 11. Termination without Additional Company Liability.

 

In the event that the Executive's employment with the Company shall terminate
during the Employment Period on account of:

 

(a)                the discharge of the Executive for "cause," which, for
purposes of this Agreement, shall mean a discharge of the Executive due to the
Executive's (i) personal dishonesty, (ii) incompetence, (iii) willful
misconduct, (iii) breach of fiduciary duties involving personal profit, (iv)
intentional failure to perform stated duties, (v) willful violation of any law,
rule or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or (vi) material breach of any provision of this
Agreement; provided, however, that, if the Executive engages in any of the acts
described in section 11(a)(vi) above, the Company shall provide the Executive
with written notice of its intent to discharge the Executive for cause, and the
Executive shall have forty-five (45) days from the date on which the Executive
receives such notice to cure any such acts; and provided, further, that on and
after the date that a Change of Control occurs, a determination under this
section 11 shall require the affirmative vote of at least three-fourths of the
members of the Board acting in good faith and such vote shall not be made prior
to the expiration of a sixty (60)-day period following the date on which the
Board shall, by written notice to the Executive, furnish to him a statement of
its grounds for proposing to make such determination, during which period the
Executive shall be afforded a reasonable opportunity to make oral and written
presentations to the members of the Board, and to be represented by his legal
counsel at such presentations, to refute the grounds for the proposed
determination; or

 

(b)               the Executive's voluntary resignation from employment with the
Company (including retirement) for reasons other than those specified in section
9(a)(i) or Section 12; then the Company shall have no further obligations under
this Agreement, other than the payment to the Executive of his earned but unpaid
salary as of the date of the termination of his employment and the provision of
such other benefits, if any, to which he is entitled as a former employee under
the Company's employee benefit plans and programs and compensation plans and
programs. For purposes of this section 11, no act or failure to act, on the part
of the Executive, shall be considered "willful" unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the written advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for "cause" within the
meaning of section 11(a) unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of
three-fourths of the members of the Board at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the Executive
is guilty of the conduct described in section 11(a) above, and specifying the
particulars thereof in detail.

 

Section 12. Termination Upon or Following a Change of Control.

 

(a) A Change of Control of the Company ("Change of Control") shall be deemed to
have occurred upon the happening of any of the following events:

 

12 

 



(i) the consummation of a reorganization, merger or consolidation of the
Company, respectively, with one (1) or more other persons, other than a
transaction following which:

 

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended "Exchange
Act") in substantially the same relative proportions by persons who, immediately
prior to such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the outstanding equity
ownership interests in the Company; and

 

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

 

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the stockholders of the Company of any
transaction which would result in such an acquisition;

 

(iii) a complete liquidation or dissolution of the Company;

 

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of the Company do not belong to any of the
following groups

 

(A) individuals who were members of the Board of the Company on the date of this
Agreement; or

 

(B) individuals who first became members of the Board of the Company after the
date of this Agreement either:

 

(I)                upon election to serve as a member of the Board of the
Company by affirmative vote of three-quarters of the members of such Board, or
of a nominating committee thereof, in office at the time of such first election;
or

 

13 

 

(II)             upon election by the stockholders of the Company to serve as a
member of the Board of the Company, but only if nominated for election by
affirmative vote of three-quarters of the members of the Board of the Company,
or of a nominating committee thereof; in office at the time of such first
nomination;

 



provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
the Company; or

 

(v) any event which would be described in section 12(a)(i), (ii), (iii) or (iv)
if the term "Bank" were substituted for the term "Company" therein.

 

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 12(a), the term "person" shall have the meaning
assigned to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

(b) For purposes of this Agreement, a "Pending Change of Control" shall mean:
(i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or (iii)
the circulation of a proxy statement seeking proxies in opposition to management
in an election contest which, if successful, would result in a Change of
Control.

 

(c) Notwithstanding anything in this Agreement to the contrary, if the
Executive's employment with the Bank and the Company terminates due to death or
disability within one (1) year after the occurrence of a Pending Change of
Control and if a Change of Control occurs within two (2) years after such
termination of employment, he (or in the event of his death, his estate) shall
be entitled to receive the benefits described in section 9(b) that would have
been payable if a Change of Control had occurred on the date of his termination
of employment and he had resigned pursuant to section 9(a)(i) immediately
thereafter; provided, that payment shall be deferred without interest until, and
shall be payable immediately upon, the actual occurrence of a Change of Control.

 

(d) Notwithstanding anything in this Agreement to the contrary: (i) in the event
of the Executive's resignation within sixty (60) days after the occurrence of a
Change of Control, he shall be entitled to receive the benefits described in
section 9(b) that would be payable if his resignation were pursuant to section
9(a)(i), without regard to the actual circumstances of his resignation; and (ii)
for a period of one (1) year after the occurrence of a Change of Control, no
discharge of the Executive shall be deemed a discharge with Cause unless the
votes contemplated by section 11(a) of this Agreement are supported by at least
two-thirds of the members of the Board of Directors of the Company at the time
the vote is taken who were also members of the Board of Directors of the Company
immediately prior to the Change of Control.

 

 

 

14 

 



Section 13. Covenant Not To Compete.

 

The Executive hereby covenants and agrees that, in the event of his termination
of employment with the Company, for a period of two (2) years following the date
of his termination of employment with the Company, he shall not, without the
written consent of the Company, become an officer, employee, consultant,
director or trustee of any savings bank, savings and loan association, savings
and loan holding company, bank or bank holding company, credit union, or any
direct or indirect subsidiary or affiliate of any such entity, that entails
working within Hampden county or any other county in which the Company or the
Bank maintains an office; provided, however, that this section 13 and section 15
shall not apply if the Executive is entitled to the benefits under section 12.
In consideration of his agreement to be bound by this non-competition covenant
and the non-solicitation covenant set forth in section 15, the Company shall pay
the Executive an aggregate amount of $475,000, in equal monthly installments,
less applicable tax withholdings.

 

Section 14. Confidentiality.

 

Unless he obtains the prior written consent of the Company, the Executive shall
keep confidential and shall refrain from using for the benefit of himself, or
any person or entity other than the Company or any entity which is a subsidiary
of the Company or of which the Company is a subsidiary, any material document or
information obtained from the Company, or from its parent or subsidiaries, in
the course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 14 shall prevent the Executive,
with or without the Company's consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

 

Section 15. Solicitation.

 

The Executive hereby covenants and agrees that, for a period of two (2) years
following his termination of employment with the Company, he shall not, without
the written consent of the Company, either directly or indirectly:

 

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Bank or any of their
respective subsidiaries or affiliates to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in section 13;

 

(b) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan company, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans, providing wealth management
services, or doing business within the counties specified in section 14; that is
intended, or that a reasonable person acting in like circumstances would expect,
to have the effect of causing any officer or employee of the Company, the Bank,
or any of their respective subsidiaries or affiliates to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any savings bank, savings and
loan association, bank, bank holding company, savings and loan holding company,
or other institution engaged in the business of accepting deposits, making loans
or doing business within the county specified in section 13;

 

15 

 



(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company, the Bank or
any of their respective subsidiaries to terminate an existing business or
commercial relationship with any of them.

 

Section 16. No Effect on Employee Benefit Plans or Programs.

 

The termination of the Executive's employment during the term of this Agreement
or thereafter, whether by the Company or by the Executive, shall have no effect
on the rights and obligations of the parties hereto under the Company's
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Company from time
to time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Executive to which the Bank is a party and any duplicative
amount payable under any such agreement, plan or program shall be applied as an
offset to reduce the amounts otherwise payable hereunder.

 

Section 17. Other Termination.

 

Upon the expiration of this Agreement, other than on account of the Executive's
refusing to accept an extension offered by the Company or the Executive's giving
of a notice of non-extension, unless the Company shall offer to the Executive
continued service either: (i) in the same position in effect immediately prior
to the expiration of this Agreement with cash compensation and pension and
welfare benefits no less favorable than those in effect immediately prior to the
expiration of this Agreement; or (ii) in another position acceptable to the
Executive and upon mutually and reasonably agreeable terms, and termination of
employment, the Executive shall be entitled to receive for a period of twelve
(12) months after the expiration of the Agreement (in this event, the "Severance
Period") and continuation of base salary at the rate then in effect plus
medical, dental, life-insurance and disability coverage; provided, that the
Executive's continued participation is permissible or otherwise practicable
under the general terms and provisions of such plans. To the extent that
continued participation is neither permissible nor practicable, the Company
shall take such actions as may be necessary to provide the Executive with
substantially comparable benefits (without additional cost to the Executive)
outside the scope of such plans. If the Executive engages in regular employment
after his termination of employment (whether as an executive or as a
self-employed person), any employee welfare benefits received by the Executive
during the Severance Period in consideration of such employment which are
similar in nature to the employee welfare benefits provided by the Company will
relieve the Company of their obligations under this section 17 to provide
comparable benefits to the extent of the benefits so received. This section 17
shall have no application if, prior to the expiration of this Agreement, the
Executive's employment has terminated in a termination to which section 9, 10,
11 or 12 applies or if, after the expiration of this Agreement, the Executive's
employment is terminated with Cause.

 

16 

 



The Executive, the Company and the Bank agree that the termination benefits
other than the salary continuation payments described in this Section 17 are
intended to be exempt from Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(1) as non-taxable benefits.

 

Section 18. Successors and Assigns.

 

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the
Company, and their respective successors and assigns, including any successor by
merger or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the assets and business of the
Company may be sold or otherwise transferred. Failure of the Company to obtain
from any successor its express written assumption of the Company's obligations
hereunder at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement.

 

Section 19 Notices.

 

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:

 

If to the Executive:

 

Mr. William J. Wagner

To the most recent address on file with the Company

 

If to the Company:

 

Westfield Financial, Inc.

141 Elm Street

Westfield, Massachusetts 01085

Attention: Chairman of the Board of Directors

 

17 

 



with a copy to:

 

Hogan Lovells US LLP

555 Thirteenth Street, NW

Washington, D.C. 20004

 

Attention: Richard A. Schaberg

 

Section 20. Indemnification for Attorneys' Fees.

 

(a)                The Company shall indemnify, hold harmless and defend the
Executive against reasonable costs, including legal fees and expenses, incurred
by him in connection with or arising out of any action, suit or proceeding in
which he may be involved, as a result of his efforts, in good faith, to defend
or enforce the terms of this Agreement. For purposes of this Agreement, any
settlement agreement which provides for payment of any amounts in settlement of
the Company's or the Bank's obligations hereunder shall be conclusive evidence
of the Executive's entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise. Any such indemnification payments will occur promptly following a
request therefor, and in any event not later than the last day of the calendar
year following the calendar year in which the indemnified expense is incurred or
in which the Executive's legal right thereto is finally determined.

 

(b)               The Company's obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

Section 21. Severability.

 

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

Section 22. Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.

 

 

 

18 

 



Section 23. Counterparts.

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

 

Section 24. Governing Law.

 

Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts entered into and to be performed entirely
within the Commonwealth of Massachusetts.

 

Section 25. Headings and Construction.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

Section 26. Entire Agreement: Modifications.

 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof including the Prior Employment Agreement. No modifications of this
Agreement shall be valid unless made in writing and signed by the parties
hereto. Notwithstanding the preceding sentence, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A and shall be subject to amendment in the future, in
such manner as the Company and the Bank may deem necessary or appropriate to
effect such compliance; provided that any such amendment shall preserve for the
Executive the benefit originally afforded pursuant to this Agreement. For the
avoidance of doubt, Executive hereby agrees that the Closing shall not be
considered a "Change In Control" for purposes of the Prior Employment Agreement
and the occurrence of the Closing shall not entitle Executive to receive any
payments, benefits or rights that would or could have been paid or provided
under the Prior Employment Agreement in connection with a Change In Control as
defined therein nor shall any amounts be due under this Agreement related to the
Closing. Notwithstanding anything to the contrary contained herein, this
Agreement shall be subject to consummation of the Merger in accordance with the
terms of the Merger Agreement, as the same may be amended by the parties thereto
in accordance with its terms. In the event the Merger Agreement is terminated
for any reason or the Merger does not occur, this Agreement shall be deemed null
and void.

 

Section 27. Non-duplication.

 

The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which the Executive is, or may be, entitled under the terms
and conditions of the employment agreement of even date herewith between the
Bank and the Executive. In the event that the Executive shall perform services
for the Bank or any other direct or indirect subsidiary or affiliate of the
Company or the Bank, any compensation or benefits provided to the Executive by
such other employer shall be applied to offset the obligations of the Company
hereunder, it being intended that this Agreement set forth the aggregate
compensation and benefits payable to the Executive for all services to the
Company, the Bank and all of their respective direct or indirect subsidiaries
and affiliates.

 

19 

 



Section 28. Dispute Resolution.

 

(a) The Executive acknowledges and agrees that upon any breach by the Executive
of his obligations under sections 13, 14 or 15 hereof, the Company and Bank will
have no adequate remedy at law, and accordingly will be entitled, in addition to
monetary damages, to specific performance and other appropriate injunctive and
equitable relief.

 

(b) Excluding only requests for equitable relief by the Company or Bank under
section 28(a) of this Agreement, in the event that there is any claim or dispute
arising out of or relating to this Agreement, or the breach thereof, and the
parties hereto shall not have resolved such claim or dispute within sixty (60)
days after written notice from one (1) party to the other setting forth the
nature of such claim or dispute, then such claim or dispute shall be settled
exclusively by binding arbitration in Boston, Massachusetts in accordance with
the Employment Arbitration Rules of the American Arbitration Association by an
arbitrator mutually agreed upon by the parties hereto or, in the absence of such
agreement, by an arbitrator selected according to such Rules. Notwithstanding
the foregoing, if either the Company and Bank or the Executive shall request,
such arbitration shall be conducted by a panel of three (3) arbitrators, one (1)
selected by the Company and Bank, one (1) selected by the Executive and the
third selected by agreement of the first two (2), or, in the absence of such
agreement, in accordance with such Rules. Judgment upon the award rendered by
such arbitrator(s) shall be entered in any court having jurisdiction thereof
upon the application of either party.

 

Section 29. Survival.

 

Any provision of this Agreement which, by its terms, contemplates performance
after the expiration of the Employment Period or other termination of this
Agreement shall be deemed to survive the expiration of this Agreement.

 

Section 30. Required Regulatory Provisions.

 

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Company:

 

(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Executive under section 9(b)
hereof exceed the three (3) times the Executive's average annual compensation
(within the meaning of the regulatory guidelines of the Office of the
Comptroller of the Currency (“OCC”) or any successor thereto) for the last five
(5) consecutive calendar years to end prior to his termination of employment
with the Company (or for his entire period of employment with the Company if
less than five (5) calendar years). The compensation payable to the Executive
hereunder shall be further reduced (but not below zero) if such reduction would
avoid the assessment of excise taxes on excess parachute payments (within the
meaning of section 280G of the Code).

 

20 

 



(b) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Company, whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. §1828 (k), and any
regulations promulgated thereunder.

 

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Company pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or 1818(g)(1), the
Company's obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Company, in its discretion, may (i) pay to the
Executive all or part of the compensation withheld while the Company's
obligations hereunder were suspended and (ii) reinstate, in whole or in part,
any of the obligations which were suspended.

 

(d) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Company's affairs by an order issued under section 8(e)(4) or 8(g)(I) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(I), all obligations of the Company under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the Company and the Executive shall not be affected.

 

(e) Notwithstanding anything herein contained to the contrary, if the Company is
in default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all obligations of the Company under this Agreement shall terminate
as of the date of default, but vested rights and obligations of the Company and
the Executive shall not be affected.

 

(f) Notwithstanding anything herein contained to the contrary, all obligations
of the Company hereunder shall be terminated, except to the extent that a
continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the OCC or his designee or the Federal Deposit
Insurance Corporation ("FDIC"), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the Director of the
OCC or his designee at the time such Director or designee approves a supervisory
merger to resolve problems related to the operation of the Bank or when the Bank
is determined by such Director to be in an unsafe or unsound condition. The
vested rights of the parties shall not be affected by such action.

 

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

 

Section 31. Payments to Key Employees.

 

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than six (6) months after such
termination of employment; provided, however, that to the extent such six
(6)-month delay is imposed by Section 409A as a result of a Change of Control as
defined in Section 12(a), the payment shall be paid into a rabbi trust for the
benefit of the Executive as if the six (6)-month delay was not imposed with such
amounts then being distributed to the Executive as soon as permissible under
Section 409A.

 

21 

 



Section 32. Involuntary Termination Payments to Employees (Safe Harbor).

 

In the event a payment is made to an employee upon an involuntary termination of
employment, as deemed pursuant to this Agreement, such payment will not be
subject to Section 409A provided that such payment does not exceed two (2) times
the lesser of (i) the sum of the Executive's annualized compensation based on
the taxable year immediately preceding the year in which termination of
employment occurs or (ii) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the Executive terminates service (the "Safe Harbor Amount"). However,
if such payment exceeds the Safe Harbor Amount, only the amount in excess of the
Safe Harbor Amount will be subject to Section 409A. In addition, if such
Executive is considered a key employee, such payment in excess of the Safe
Harbor Amount will have its timing delayed and will be subject to the six
(6)-month wait-period imposed by Section 409A as provided in Section 31 of this
Agreement. The Executive, the Company and the Bank agree that the termination
benefits described in this Section 32 are intended to be exempt from Section
409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the safe
harbor for separation pay due to involuntary separation from service.

 

Section 33. Section 280G Cut-Back.

 

Notwithstanding anything in this Agreement to the contrary, if any payments or
benefits provided for in this Agreement, together with any other payments which
the Executive has the right to receive from the Company, the Bank, Seller,
Chicopee Savings Bank, or any corporation which is a member of an “affiliated
group” (as defined in Code Section 1504(a), without regard to Code Section
1504(b)) of which Company, the Bank, Seller, or Chicopee Savings Bank is a
member, would constitute an “excess parachute payment” (as defined in Code
Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced to the
extent necessary to ensure that no portion of such payments will be subject to
the excise tax imposed by Code Section 4999. Any determination required under
this section 33 shall be made by the Company and its tax advisors, whose
determination shall be conclusive and binding upon the Executive.

 

 

 

22 

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 



      EXECUTIVE                 /s/ William J. Wagner       William J. Wagner  
                  ATTEST:   WESTFIELD FINANCIAL, INC.           By /s/ Gerald P.
Ciejka   By /s/ James C. Hagan   Gerald P. Ciejka   Name James C. Hagan      
Title: Chief Executive Officer and President

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO THE EMPLOYMENT AGREEMENT]

23 

 

APPENDIX A

 

RELEASE OF CLAIMS

 

I, William J. Wagner, of [City], [County], Massachusetts, (hereinafter, the
“Employee”), in consideration of the severance described below, on behalf of
himself and his heirs and assigns, hereby irrevocably and unconditionally
releases and forever discharges, individually and collectively, WESTFIELD
FINANCIAL, INC., a federally chartered thrift, with a place of business at 141
Elm Street, Westfield, Hampden County, Massachusetts (hereinafter, the
“Company”), its affiliated companies, and each of their respective officers,
directors, employees, shareholders, representatives, parent companies,
subsidiaries, predecessors, successors, assigns, attorneys and all persons
acting by, through or in concert with them, of and from any and all charges,
claims, complaints, demands, liabilities, causes of action, losses, costs or
expenses of any kind whatsoever (including related attorneys' fees and costs),
known or unknown, suspected or unsuspected, that Employee may now have or has
ever had against the Company by reason of any act, omission, transaction, or
event occurring up to and including the date of the signing of this Agreement.

 

This waiver, release and discharge includes without limitation, claims related
to any wrongful or unlawful discharge, discipline or retaliation, whether
express or implied, any promotions or demotions, compensation, the Company's
benefit plan(s) and the management thereof, defamation, slander, libel, invasion
of privacy, misrepresentation, fraud, infliction of emotional distress, stress,
breach of any covenant of good faith and fair dealing, and any other claims
relating to the Employee's employment with the Company and the termination
thereof. This waiver, release and discharge further applies but is not limited
to any claims based on Title VII of the Civil Rights Act of 1964, the Post Civil
War Civil Rights Act (41 U.S.C. ss. 1981 - 88), the Civil Rights Act of 1991,
the Equal Pay Act, the Age Discrimination Employment Act, the Older Workers'
Benefit Protection Act, the Rehabilitation Act of 1973,the Americans with
Disabilities Act, the Vietnam Era Veterans' Readjustment Act, the Fair Labor
Standards Act, the Workers Adjustment and Retraining Notification Act, Executive
Order 11246, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act, Mass. Gen. Laws ch. 151B (all as they may be amended), and
any other applicable federal, state or local laws, ordinances and regulations
including those relating to discrimination to the extent permitted by law.
Employee expressly waives all claims, including those which he does not know or
suspect to exist in his favor as of the date of this Agreement against the
Company. As used herein, the Employee understand the word "claims" to include
all actions, claims, and grievances, whether actual or potential, known or
unknown, and specifically but not exclusively including all claims against the
Company or otherwise arising from Employee's employment with the Company, the
termination thereof or any other conduct occurring on or prior to the date the
Employee signs this Release of Claims. All such claims are forever barred by
this Release of Claims whether they arise in contract or tort or under a statute
or any other law.

 

SEVERANCE. In return for Employee's execution of and adherence to this Release
of Claims, the Company shall pay the Employee the [Salary Severance Payment,
Bonus Severance Payment, Incentive Severance Payment, Pension Severance Payment
and Defined Contribution Severance Payment], as defined in and described in the
Employment Agreement between the Company and the Employee, dated April 4, 2016,
in the total amount of _____________ ($______) (the “Severance Payment”).
Payments shall be made in a lump sum subject to usual and customary deductions
required by law and Company policy.

 

24 

 



CONFIDENTIAL TERMS. Employee and the Company agree that each will keep the
contents of this Release of Claims (including its existence and the terms and
provisions hereof) and the negotiations leading to it completely confidential,
that neither will hereafter publish or disclose any information concerning such
matters to anyone, and that each shall take every reasonable precaution to
prevent the direct or indirect disclosure of such information to third parties,
provided that the foregoing provisions shall not be construed to prevent
Employee from disclosing such matters to his accountant or to prevent the
Company from disclosing such matters to its accountants, and provided further
that Employee may also make such disclosures as are finally compelled by law
provided Employee gives the Company immediate notice of such legal process in
order that the Company shall have the opportunity to object to the disclosure of
such information.

 

INJUNCTIVE RELIEF. Employee acknowledges and recognizes that a violation of this
Release of Claims and its covenants will cause irreparable damage to the Company
and the Company will have no adequate remedy at law for such violation.
Accordingly, Employee agrees that the Company will be entitled, as a matter of
right, to an injunction from any court of competent jurisdiction restraining any
further violation of this Release of Claims or the terms and conditions provided
herein. This right to injunctive relief will be cumulative and in addition to
whatever remedies the parties may otherwise have at law.

 

CONSIDERATION AND REVOCATION PERIOD. I acknowledge that I am hereby advised to
consult with an attorney before signing this Release of Claims. I further
understand that I may consider this Release of Claims for up to twenty-one (21)
days before deciding whether to sign it. If I signed this Release of Claims
before the expiration of that twenty-one (21) day period, I acknowledge that
such decision was entirely voluntary. I understand that if I do not sign and
return this Release of Claims to the Company by the end of that twenty-one (21)
day period, the Severance Payment described above will expire. I understand that
for a period of seven (7) days after I execute this General Release, I have the
right to revoke it by a written notice to be received by the Company by the end
of that period. I also understand that this Release of Claims shall not be
effective or enforceable until the expiration of that seven (7) day period. I
further represent and agree that I have carefully read and fully understand all
of the provisions of this Release of Claims and that I am voluntarily agreeing
to those provisions. I acknowledge that I have not been induced to sign this
Release of Claims by any representatives of any released party other than the
Severance Payment as stated above.

 

Employee understands and agrees that Employee has carefully read and fully
understands all of the provisions of this Agreement and knowingly and
voluntarily agrees to all of the terms set forth in this Release of Claims.
Employee knowingly and voluntarily intends to be legally bound by the same.

 

[SIGNATURE PAGE FOLLOWS]

 

25 

 



Signed as a sealed instrument this ___________, 20__.

 

 

 

 

 

      William J. Wagner  



 

 

 

 

THE COMMONWEALTH OF MASSACHUSETTS

 

 

 



Hampden, ss. __________, 20__

 

 

Before me, the undersigned notary public, personally appeared WILLIAM J. WAGNER,
personally known, to be the person whose name is signed on the preceding
document, and acknowledged to me that he signed it voluntarily for its stated
purpose.

 

 

 

                , Notary Public            



 

 

 

26



--------------------------------------------------------------------------------

